Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered.
IDS submissions filed 4/8/2022 and 4/21/2022 have been entered and considered.
The previous allowance mailed 1/10/22 is maintained and the reasons are recited below, along with additional art made of record in a submission filed with RCE 4/8/22 and in a subsequent filing on 4/21/22. 
Claims 1, 4, 5, 7-9, and 11-23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art of record fails to teach or render obvious a process for quantitatively fractionating a single phase pyrolysis oil comprising adding water in an amount of 1-20 mass%, followed by adding solvent in the amount of 1-20 mass %, the solvent having less than 10 mass% solubility in water and an affinity for HAF, and settling the mixture to allow phase separation into an organic phase and aqueous phase. “Adding water . . . followed by adding solvent” is interpreted as occurring sequentially without an intermediate separation step. While fractionation of pyrolysis oil using one or more of water and HAF solvents is known in the art, the art fails to teach the specific sequence with low amounts of water and solvent. Generally large quantities of water and/or solvent are required and where lower ranges are disclosed, there is no teaching of addition of water followed by addition of an HAF solvent and then separation into an aqueous phase and organic phase. 
NPL to Park, teaches contacting a biooil with water and an organic solvent in sequence or simultaneously, but fails to teach wherein the water and solvent are added in the amount of only 1-20%. Park instead used e.g. 1:2 and 1:4 pyrolysis oil to water/solvent.
Art of record US 2009/0054711 to Lawrence, teaches a process for fractionating pyrolysis oil by contacting with plurality of solvents, including water and butyl acetate (0039), and separating pyrolysis oil after treating with the solvents (0039). However, Lawrence fails to teach the specific sequence of water and then solvent or in the specific ranges claimed. 
Art made of record in the most recent IDS submissions, Stockholm NPL (IDS 4/21/2022), teaches a process for separation of desired chemicals from pyrolysis oil comprising adding a sufficient amount of water to cause a phase separation (page 64), removal of the aqueous phase and then extraction of chemicals from the aqueous phase using solvents (page 64+; see also page 68). Stockholm fails to teach addition of 1-20% water to the single phase pyrolysis oil followed by addition of 1-20% solvent and then separating the two phases. 
Lastly, Fele Zilnik NPL (IDS 4/8/2022) teaches methods of extracting of pyrolysis oil using (1) an aqueous extraction or (2) simultaneous use of a hydrophobic-polar solvent and anti-solvent (abstract). In one example a mixture of aqueous sodium hydroxide and methyl isobutyl ketone was used for extraction of phenolics followed by butyl acetate (abstract). Fele Zilnik teaches adding the anti-solvent (water) with the solvent to cause a phase separation not caused by the solvent alone. However, Fele Zilnik uses greater mass ratio of water and solvent (see 4.1 for water alone; and section 4.2 e.g. biooil:solvent:aqueous of 1:1:2 mass). Fele Zilnik fails to teach only 1-20% by weight each of the water and solvent and does not teach sequential addition of water first followed by solvent. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771